                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA                            FILED
                             BILLINGS DIVISION                                    JUN - 3 2019
                                                                             Clerk, U S District Court
                                                                               District Of Montana
                                                                                      Billings
  MARK DAVID BLACK EAGLE,
                                                     CV 17-167-BLG-SPW
                        Plaintiff,

  vs.                                                 ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
  ERIK SLETTEN,                                       AND RECOMMENDATIONS

                        Defendant.


        The United States Magistrate Judge filed Findings and Recommendations on

May 3, 2019. (Doc. 19). The Magistrate recommended the Court dismiss the

complaint without prejudice and deny all motions as moot. (Doc. 19 at 3).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate's Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate's Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this

Court does not find that the Magistrate committed clear error.

                                            1
